Title: To Thomas Jefferson from John Brice, Jr., 11 May 1807
From: Brice, John, Jr.
To: Jefferson, Thomas


                        
                            Sir
                            
                            Collr Office Baltimore 11th. May 1807
                        
                        In the temporary absence of the Collector I have caused to be Shipped on board the Schr. Anne of
                            Alexandria, to sail tomorrow, On which I inclose your Bills of Loading, one Box Wine being one of the two that were
                            deposited in Mr. Purviance’s cellar and found on friday last, and one Barrel being part of the goods shipped to your
                            address, ⅌ the Brig Jacob which was cast away in North Carolina, &
                            received here by the Schooner Crispin from Wilmington
                        The Freight on this Box only has been paid here and will hereafter be included in the amount of duties on the
                            two Boxes macaroni &c I should also have paid the Freight on the Barrel but the Captain being about to depart
                            could not ascertain it in time.—
                        I have the Honor to be Very respectfully Sir Your mo ob Servt
                        
                            John Brice Jr
                            
                        
                    